Exhibit 10.21
 
January 15, 2014


Advanced Environmental Recycling Technologies, Inc.
914 N. Jefferson
Springdale, Arkansas 72764
Attention:  Chief Executive Officer


Ladies and Gentlemen:
 
The undersigned, being the holder of all of the issued and outstanding shares of
Series E Convertible Preferred Stock of Advanced Environmental Recycling
Technologies, Inc., a Delaware corporation (the “Company”), hereby acknowledges
that the Company has failed to have (i) a Leverage Ratio (as defined in that
certain Credit Agreement, dated as of March 18, 2011, as amended by that certain
First Amendment to Credit Agreement, dated as of May 23, 2011, and as further
amended by that certain Second Amendment to Credit Agreement, dated as of
October 20, 2011 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Company,
the lenders from time to time parties thereto and H.I.G. AERT, LLC) of below
3.10 to 1.00 for four Fiscal Quarters (as defined in the Credit Agreement)
ending December 31, 2013, and (ii) a Maximum Capital Expenditures of less than
$2.5 million, respectively (collectively, the “Specified Events of
Default”).  The Specified Events of Default represent Events of Default under
the Notes (as defined in the Company’s Certificate of Designations, Preferences
and Rights of the Series E Convertible Preferred Stock of Advanced Environmental
Recycling Technologies, Inc. dated March 17, 2011 (the “Certificate of
Designation”)) resulting in the occurrence of a Triggering Event (as defined in
the Certificate of Designation) under Section 5(a)(ii) of the Certificate of
Designation.
 
You have requested that the holders of the Company’s Series E Convertible
Preferred Stock waive their right to deliver a Triggering Event Redemption
Notice (as defined in the Certificate of Designation) as a result of the
Specified Event of Default.  This letter (this “Waiver”) is to advise you that
the holders of the Company’s Series E Convertible Preferred Stock hereby waive
the right to deliver a Triggering Event Redemption Notice solely as a result of
the Specified Event of Default.
 
This Waiver shall not (i) constitute a waiver of the right of the holders of
Series E Convertible Preferred Stock to deliver one or more Triggering Event
Redemption Notice upon the occurrence of any Triggering Event other than the
Triggering Event resulting from the Specified Event of Default and (ii)
otherwise hinder, restrict or modify the rights and remedies of the holders of
Series E Convertible Preferred Stock under the Certificate of Designation.  The
holders of Series E Convertible Preferred Stock hereby reserve the right to
require strict compliance in the future with all terms and conditions of, and to
exercise any other rights or remedies provided for in, the Certificate of
Designation.
 
This Waiver may be executed in multiple counterparts, each of which (including
any counterpart delivered by facsimile or other electronic method of
transmission) shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered as of the date first above written.



  H.I.G. AERT, LLC, as the holder of all of the issued and outstanding shares of
Series E Convertible Preferred Stock                         By: /s/ Bobby Sheth
      Name: Bobby Sheth       Title: Authorized signatory  


Acknowledged and agreed to
as of the date first written above:




ADVANCED ENVIRONMENTAL
RECYCLING TECHNOLOGIES, INC.,
a Delaware corporation
 

By: /s/ J. R. Brian Hanna   Name: J. R. Brian Hanna   Title: Chief Financial
Officer & Principal Accounting Officer

 